Oster-Erlichman v Whaley (2022 NY Slip Op 03648)





Oster-Erlichman v Whaley


2022 NY Slip Op 03648


Decided on June 3, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, NEMOYER, CURRAN, AND BANNISTER, JJ.


474 CA 21-01071

[*1]MARY BETH OSTER-ERLICHMAN, PLAINTIFF-RESPONDENT,
vBONNIE WHALEY, DEFENDANT-APPELLANT. 


GOZIGIAN, WASHBURN & CLINTON, COOPERSTOWN (E.W. GARO GOZIGIAN OF COUNSEL), FOR DEFENDANT-APPELLANT. 
FELT EVANS, LLP, CLINTON (KENNETH L. BOBROW OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Oneida County (Bernadette T. Clark, J.), entered June 3, 2021. The order denied the motion of defendant for summary judgment dismissing the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated at Supreme Court.
Entered: June 3, 2022
Ann Dillon Flynn
Clerk of the Court